Exhibit 10.39

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of December 23, 2011 and
effective as of April 1, 2011 (the "Effective Date"), is entered into among
MMRGlobal, Inc., a Delaware corporation ("Parent"), MyMedicalRecords, Inc., a
Delaware corporation and wholly-owned subsidiary of Parent (the "Company") and
Richard M. Lagani (the "Executive").

WITNESSETH:

WHEREAS, the Company desires to employ the Executive so that it will have the
benefit of his ability, experience and services, and Parent desires to employ
the Executive as its Executive Vice President and a member of the Executive
Management Committee;

WHEREAS, the Executive is willing to enter into this Agreement to that end, upon
the terms and conditions hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby covenant and agree as
follows:

    Employment

    Each of Parent and the Company hereby agrees to employ the Executive, and
    the Executive hereby agrees to be in the employ of Parent and the Company,
    on and subject to the terms and conditions of this Agreement.

    Term

    The period of this Agreement (the "Agreement Term") shall commence on the
    Effective Date and shall expire on April 30, 2013 (the "Initial Term")
    unless extended or otherwise terminated pursuant to this Agreement (the
    "Employment Period"). The Agreement Term shall be extended automatically for
    successive additional one-year periods at the expiration of the then-current
    term unless written notice of non-extension is provided by Executive to the
    Company and Parent, or by Parent and the Company to the Executive after
    appropriate Board resolution, in either case within at least 30 days prior
    to the expiration of the Initial Term or such extended term, as the case may
    be.

    Position, Authority and Responsibilities
 1. The Executive shall serve as, and with the title, office and authority of,
    the Executive Vice President and Member of the Executive Management
    Committee of Parent and the Company. In this capacity, the Executive shall
    report directly to the President and Chief Executive Officer of Parent and
    the Company (the "CEO") or its assignee. The Executive shall also hold such
    other ancillary titles and offices with Parent or the Company or their
    respective affiliates as may be reasonably requested by the CEO.
 2. Subject to the authority provided by the CEO, the Executive shall have the
    full authority of the Executive Vice President of each of Parent and the
    Company, and he shall have such duties and responsibilities to Parent and
    the Company as are commensurate with such authority.
 3. The Executive agrees to devote all of his business time, efforts and skills
    to the performance of his duties and responsibilities under this Agreement.

--------------------------------------------------------------------------------

-1-



Compensation and Benefits

In consideration of the services rendered by the Executive during the Employment
Period, the Company shall pay or provide (and Parent shall cause the Company to
pay or provide) the Executive the compensation and benefits set forth below.

 a. Salary. The Company shall pay the Executive a base salary during the
    Employment Period (the "Base Salary") at the rate of $12,000 per month
    payable on the normal payroll dates for the Company. The Base Salary shall
    be subject to an increase as determined by the Board of Directors of Parent
    from time to time in its sole discretion.
 b. Commissions. Commissions shall be paid according to the attached Schedule A,
    which may be amended in writing from time to time.
 c. Annual Bonus. Each year during the Employment Period, the Executive shall
    earn an annual bonus (the "Annual Bonus") as determined by the Board of
    Directors of Parent in its sole discretion.
 d. Stock Options. Each year during the Employment Period, the Executive shall
    be entitled to a grant or grants of stock options (the "Option Grants") as
    determined by the Board of Directors of Parent in its sole discretion.
 e. Employee Benefits. The Executive shall be entitled to (i) health insurance
    pursuant to the plan made available generally to employees of Parent and the
    Company; (ii) Four (4) weeks vacation pursuant to the policies of the
    Company and Parent for each twelve (12) month period during the Employment
    Period; and (iii) such other benefits and perquisites that are generally
    made available to senior executives of Parent and the Company from time to
    time. Executive further agrees to be bound by the policies and procedures
    outlined in the Company's and Parent's Employee Manual.
 f. Indemnification. The Executive shall be provided with any indemnification
    rights and indemnification insurance coverage on the same basis as are
    provided to other senior executives of Parent or the Company.
 g. Reimbursement of Expenses. The Company shall reimburse all reasonable
    business expenses and disbursements incurred by the Executive in the
    performance of his duties under this Agreement in accordance with the
    Company's normal practices and procedures upon accounting thereafter.
 h. Deferred Compensation and Interest. Parent and the Company acknowledge that
    the Executive agrees that it could be necessary to defer certain payments or
    benefits, and Parent and the Company do not intend that Executive
    relinquish, and Executive does not hereby relinquish, any rights thereto.

    

Termination of Employment

The Employment Period shall be terminated upon the happening of any of the
following events, subject to the provisions of this Agreement applicable to
termination of employment under certain circumstances.

 a. Termination without Cause. Parent or the Company may terminate the
    Executive's employment hereunder for any reason by giving the Executive 30
    days' advance written notice of such termination.
 b. Termination for Cause. Parent or the Company may terminate the Executive's
    employment hereunder for Cause. For purposes of this Agreement, the
    Executive shall be considered to be terminated for "Cause" upon (i) willful
    breach of the material terms of this Agreement, (ii) demonstrated fraud in
    connection with performance of his duties hereunder as determined by a court
    of competent jurisdiction; or (iii) the final conviction for, or plea of
    nolo contendere to, a charge of commission of a felony; or (iv) failure to
    comply with the policies and procedures outlined in the Company's and
    Parent's Employee Manual.
 c. Resignation without Good Reason. The Executive may voluntarily terminate his
    employment hereunder for any reason that does not constitute Good Reason (as
    set forth below) by giving Parent or the Company 30 days' advance written
    notice of such termination.

--------------------------------------------------------------------------------

-2-



 d. Resignation for Good Reason. The Executive may voluntarily terminate his
    employment hereunder for Good Reason. For purposes of this Agreement, "Good
    Reason" shall mean:
     i.   any material failure by Parent or the Company to comply with the
          compensation and benefits provisions of Section 4 hereof;
     ii.  a change in the Executive's reporting structure or his
          responsibilities
     iii. a Change in Control shall have occurred after December 31, 2011 and a
          similar position is not available for the Executive; or
     iv.  any material breach of this Agreement by the Company.
    
          In no event shall the Executive be considered to have terminated his
          employment for "Good Reason" unless and until (i) Parent or the
          Company receives written notice from the Executive identifying in
          reasonable detail the acts or omissions constituting such "Good
          Reason" and the provision of this Agreement relied upon by the
          Executive for such termination, and (ii) such acts or omissions are
          not cured by Parent or the Company within 30 days of the Company's
          receipt of such notice. As used in this section (d), "Change in
          Control" means the occurrence of any one or more of the following: (A)
          any person (which may be individual, a corporation, a limited
          liability company, an association, a partnership, an estate, a trust
          or any other entity or organization) becomes the owner of 50% or more
          of the voting power of Parent's capital stock; or (B) a
          reorganization, merger, consolidation or similar transaction that will
          result in the transfer of ownership of more than 50% of voting power
          of Parent's capital stock or that will result in the issuance of new
          shares of Parent's capital stock with voting power equal to more than
          50% of the amount of the voting power of Parent capital stock
          outstanding immediately prior to such issuance; or (C) liquidation or
          dissolution of Parent or sale of substantially all of Parent's assets.

 e. Death or Disability. The Executive's employment hereunder shall terminate
    upon his death or Disability. For purposes of this Agreement, "Disability"
    shall mean the inability of the Executive to perform his duties hereunder on
    account of physical or mental illness or incapacity for a period of three
    consecutive months, or for a period of six months, whether or not
    consecutive, during any 12-month period. The Executive's employment
    hereunder shall be deemed terminated by reason of Disability on the last day
    of the applicable period, provided the Executive receives written notice
    from Parent or the Company, at least 30 days in advance of such termination,
    stating its intention to terminate the Executive's employment by reason of
    Disability.
 f. Mutual Agreement. The Executive's employment hereunder may be terminated at
    any time by mutual written agreement between the Executive, Parent and the
    Company.

    

Rights Upon Termination

In the event the Executive's employment by Parent or the Company is terminated
during the Agreement Term, the Executive shall have the rights provided below.

 a. Resignation for Good Reason. In the event the Executive voluntarily
    terminates his employment hereunder for Good Reason, the Company shall pay
    (and Parent shall cause the Company to pay) the Executive an amount equal to
    the sum of:
     1. Two (2) months if such resignation occurs within the first year of
        employment, Four (4) months if such resignation occurs within the first
        day of the second year and the last day of the second year of employment
        or Six (6) months if such resignation occurs after the last day of the
        second year (or, in the case of a Change of Control,twelve months)
        salary at the Executive's rate of pay at the time of termination,
        including all benefits payable monthly for the applicable number of
        months; and
     2. in respect of his Annual Bonus, the then current amount due, if any,
        shall be multiplied by a fraction, the numerator of which is the number
        of days in the calendar year up to the effective date of termination and
        the denominator of which is 365.

--------------------------------------------------------------------------------

-3-



    In addition, the Company shall pay (and Parent shall cause the Company to
    pay) the Executive the accrued and vested benefit amount of options and or
    under the Long-Term Incentive Plan subject to and in accordance with the
    terms and conditions under the Long-Term Incentive Plan if any.
    Notwithstanding the foregoing, in the event of a material breach by the
    Executive of any of the restrictive covenants set forth in Section 7 hereof,
    the Executive shall immediately forfeit all rights to payments made or to be
    made pursuant to this paragraph (a).

 b. Termination without Cause. In the event the Executive is terminated by
    Parent or the Company other than for Cause, death or Disability, the Company
    shall pay (and Parent shall cause the Company to pay) the Executive an
    amount equal to the sum of:
     1. Two (2) months if such termination occurs within the first year of
        employment, Four (4) months if such termination occurs within the first
        day of the second year and the last day of the second year of employment
        or Six (6) months if such termination occurs after the last day of the
        second year (or, in the case of a Change of Control, twelve months)
        salary at the Executive's rate of pay at the time of termination,
        including all benefits payable monthly for the applicable number of
        months; and
     2. in respect of his Annual Bonus, the then current amount, if any, due
        shall be multiplied by a fraction, the numerator of which is the number
        of days in the calendar year up to the effective date of termination and
        the denominator of which is 365

    Notwithstanding the foregoing, in the event of a material breach by the
    Executive of any of the restrictive covenants set forth in Section 7 hereof,
    the Executive shall immediately forfeit all rights to payments made or to be
    made pursuant to this paragraph (b).

 c. Resignation without Good Reason: Termination for Cause; Death or Disability.
    In the event the Executive's employment hereunder is terminated voluntarily
    other than for Good Reason, by Parent or the Company for Cause, or on
    account of death, the Executive shall not be entitled to receive, and the
    Company shall have no obligation to provide, any severance payments or
    benefits under this Agreement.
 d. Other Obligations. The benefits payable to the Executive under this
    Agreement are not in lieu of any benefits payable under any employee benefit
    plan, program or arrangement of Parent or the Company except as specifically
    provided herein, and upon termination of employment, the Executive will
    receive such benefits or payments, if any, as he may be entitled to receive
    pursuant to the terms of such plans, programs and arrangements. Except for
    the obligations of Parent or the Company provided by this Section 6, Parent
    and the Company shall have no other obligations to the Executive upon his
    termination of employment.
 e. Release of Claims. As a condition of the Executive's entitlement to any of
    the termination rights provided in this Section 6, Parent and the Company
    may require the Executive to execute and honor a release of claims in a
    standard and customary form for terminations of employment, subject to such
    modifications as are necessary to reflect the obligations of the parties
    under this Agreement.

    

Restrictive Covenants

 a. Nondisclosure of Information. The Executive agrees to receive confidential
    and proprietary information of Parent and the Company in confidence and not
    to disclose such information to others except as authorized by Parent and
    the Company. Confidential and proprietary information shall mean information
    not generally known to the public that is disclosed to the Executive as a
    consequence of employment by Parent and the Company, whether or not pursuant
    to this Agreement. If the Board determines that it is necessary, the
    Executive will execute a separate non-disclosure agreement in a form
    reasonably acceptable to both Parent and the Company and the Executive. The
    provisions of this paragraph (a) shall survive the termination of this
    Agreement by either party.

--------------------------------------------------------------------------------

-4-



 b. Covenant Not to Compete. The Executive agrees to not, during the Employment
    Period and for a period of 12 months thereafter, voluntarily or
    involuntarily, for any reason whatsoever, directly or indirectly,
    individually or on behalf of parties not parties to this Agreement, or as a
    partner, stockholder, director, officer, principal, agent, employee, or in
    any other capacity or relationship engage in any business or employment, or
    aid or endeavor to assist in any legal entity, which is in competition with
    the products and/or services of Parent and the Company within the United
    States of America or any foreign country where Parent and the Company
    conduct business. Parent and the Company and the Executive acknowledge the
    reasonableness of this covenant not to compete and the reasonableness of the
    geographic area and duration of time which is part of this covenant. The
    provisions of this paragraph (b) shall survive the termination of this
    Agreement by either party.
 c. Noninterference. The Executive agrees that, during the Employment Period and
    for a period of 12 months thereafter, he shall not, on his own behalf or on
    behalf of any other Person, solicit or in any manner influence or encourage
    any current or prospective customer, employee or other Person who has a
    business relationship with Parent and the Company or any affiliate, to
    terminate or limit in any way their relationship with Parent and the
    Company, or interfere in any way with such relationship. For purposes
    hereof, (i) the term "Person" is to be construed in the broadest sense and
    means and includes any natural person, company, limited liability company,
    partnership, joint venture, corporation, business trust, unincorporated
    organization or any governmental authority, and (ii) a Person shall be
    considered a "prospective" customer or employee if Parent and the Company or
    any affiliate has entered into discussions or otherwise made contact with
    the Person for the purpose of any such engagement within the six-month
    period prior to any solicitation by the Executive, and such fact is known or
    made known to the Executive prior to such solicitation.
 d. Moral Duty. Employee understands that the value of Employee's services
    hereunder would be materially reduced or impaired to the extent that
    Employee were to be indicted or arrested (or otherwise accused by a
    governmental body having proper jurisdiction) for committing a crime of
    moral turpitude or for behavior relating to the use or abuse of alcohol or
    controlled substances. In the event of such arrest or indictment or
    accusation, Company shall have the right prospectively and immediately to
    terminate this agreement, except that section 7 hereof shall survive such
    termination. The waiver of any one such incident by Company shall not
    constitute a waiver of the provisions of this paragraph. Employee also
    understands that the Company is engaged in providing secure on-line services
    for the storage of customers' personal medical records and other sensitive
    customer materials. Employee understands that the value of employee's
    services hereunder would be materially reduced or impaired to the extent
    that employee accesses improper or immoral or obscene content using internet
    equipment provided to employee by employer or accessing such content while
    on employer's premises. In the event of such conduct, the Company shall have
    the right prospective and immediately to terminate this agreement, except
    that section 7 hereof shall survive such termination. The waiver of any one
    such incident by Company shall not constitute a waiver of the provisions of
    this paragraph.
 e. Enforcement.
     i. Executive acknowledges and agrees that the provisions of this Section 7
        are reasonable and necessary for the successful operation of Parent and
        the Company. Executive further acknowledges that if he breaches any
        provision of this Section 7, Parent and the Company will suffer
        irreparable injury. It is therefore agreed that Parent and the Company
        shall have the right to enjoin any such breach or threatened breach,
        without posting any bond, if ordered by a court of competent
        jurisdiction. The existence of this right to injunctive and other
        equitable relief shall not limit any other rights or remedies that
        Parent and the Company may have at law or in equity including, without
        limitation, the right to monetary, compensatory and punitive damages. In
        the event of a breach by the Executive of his obligations under this
        Section 7, in addition to all other available remedies, the Executive
        shall forfeit any rights to severance compensation as provided in
        Section 6(a) hereof. If any provision of this Section 7 is determined by
        a court of competent jurisdiction to be not enforceable in the manner
        set forth herein, the Executive and Parent and the Company agree that it
        is the intention of the parties that such provision should be
        enforceable to the maximum extent possible under applicable law. If any
        provisions of this Section 7 are held to be invalid or unenforceable,
        such invalidation
        
        

--------------------------------------------------------------------------------

-5-



     or unenforceability shall not affect the validity or enforceability of any
     other provision of this Section 7 (or any portion thereof). The Executive
     specifically acknowledges and agrees that his rights to benefits under any
     Long-Term Incentive Plan are in consideration of his covenants under
     paragraphs (b) and (c) of this Section 7. Therefore, the Executive further
     acknowledges and agrees that in the event of a breach by the Executive of
     his obligations under such covenants, the Executive shall immediately
     forfeit all rights under the Long-Term Incentive Plan and shall promptly
     repay Parent and the Company all amounts previously received thereunder.

     Miscellaneous

 8.  Successors and Assigns. This Agreement shall be binding upon and shall
     inure to the benefit of Parent and the Company, successors and permitted
     assignees. This Agreement shall not be assignable by Parent or the Company
     without the prior written consent of the Executive. This Agreement and all
     rights of the Executive hereunder shall inure to the benefit of and be
     enforceable by the Executive's personal or legal representatives,
     executors, administrators, successors, heirs, distributees, devisees and
     legatees.
 9.  Tax Withholding. All compensation payable pursuant to this Agreement shall
     be subject to reduction by all applicable withholding, social security and
     other federal, state and local taxes and deductions.
 10. Board Actions. For purposes of this Agreement, any action or determination
     required or taken by the Board of Parent shall be made by the vote of a
     majority of its members other than the Executive.
 11. Entire Agreement; Cancellation of Original Agreement. This Agreement
     supersedes any prior agreements in all respects, provided, however that
     nothing herein shall be construed so as to deprive Executive or the Company
     of any accrued rights which either may have under the Original Agreement.
     This Agreement sets forth the entire agreement of the Executive and Parent
     and the Company in respect of the subject matter contained herein and
     supersedes all prior agreements, promises, covenants, arrangements,
     communications, representations or warranties, whether oral or written, by
     the parties hereto in respect of the subject matter contained herein. Any
     amendment or modification of this Agreement shall not be binding unless in
     writing and signed by Parent and the Company and the Executive.
 12. Severability. In the event that any provision of this Agreement is
     determined to be invalid or unenforceable, the remaining terms and
     conditions of this Agreement shall be unaffected and shall remain in full
     force and effect, and any such determination of invalidity or
     unenforceability shall not affect the validity or enforceability of any
     other provision of this Agreement.
 13. Notices. All notices which may be necessary or proper for either Parent and
     the Company or the Executive to give to the other shall be in writing and
     shall be delivered by hand or sent by registered or certified mail, return
     receipt requested, or by air courier, and shall be deemed given when sent,
     to the respective persons at the addresses set forth in Annex A (or such
     other address as any party may provide to the other parties after the date
     hereof).
 14. Governing Law. This Agreement shall be governed by and enforceable in
     accordance with the laws of the State of California, without giving effect
     to the principles of conflict of laws thereof.
 15. Counterparts. This Agreement may be signed in counterparts, each of which
     shall be an original, with the same effect as if the signatures thereto and
     hereto were upon the same instrument.

[SIGNATURES ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

-6-



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

MyMedicalRecords, Inc.

By:        /s/ Robert H. Lorsch        
Name: Robert H. Lorsch
Title: President & CEO

MMRGlobal, Inc.

By:        /s/ Robert H. Lorsch        
Name: Robert H. Lorsch
Title: President & CEO

Richard M. Lagani

Signature:        /s/ Richard M. Lagani        

　

--------------------------------------------------------------------------------

-7-

SCHEDULE A

Commissions to be paid as follows:

 1. 8% on any Chartis worldwide sales in 2011 and a 3% residual commission on
    those same sales for future years. Residuals will be paid up to one year
    after termination of agreement.
 2. 6% on any Chartis worldwide sales in 2012 and a 3% residual commission on
    those same sales for future years. Residuals will be paid up to one year
    after termination of agreement.
 3. Any other new service business sales for non-existent accounts brought by
    the Executive will earn 8% commission on first year and 4% on subsequent
    years unless otherwise agreed. Residuals will be paid up to one year after
    termination of agreement.
 4. $500 per unit on sales of MMRPro through Kodak Resellers (i.e. Image Access,
    NY) or other resellers, resulting from the Executive's material involvement
    in negotiating such contracts with the resellers, plus 2% on patient
    upgrades on such sales. Residuals will be paid up to one year after
    termination of agreement.

　

--------------------------------------------------------------------------------

-8-

